Martin, J.,

delivered the opinion of the court.
Bogart and Hoopes are appellants from a judgment which rejects their claim (as intervening parties) to a quantity of cotton, attached by the plaintiff, as the property of the defendant.
Their counsel has contended, ■ that as they were in possession of the. cotton, with authority to sell and apply the proceeds of it to the payment of a debt of the defendant, he could not revoke the authority, nor exercise any control over i i- tii i ,,, it; and, consequently, it was not liable to be attached for his debt; there was clearly a delegation of the proceeds of the cotton for the discharge of his debt to the intervenors : . , this (Megation, if made m favor of any, other person, by the defendant, the consignor, and accepted by the intervenors, would have been a valid and irrevocable delegation: here the delegation of payment was in their favor, and they could not be deprived of the advantage of it.
The facts of the case are these : the defendant held a of Long & Cole, for ninety bales of cotton, which he exchanged with Dulany & Turnbull, for a draft on Lambeth & Thompson; the note, however, was re-delivered to the defendant, who remitted the draft to the intervenors, in discharge of a debt which he owed them, and the draft was dishonored. Part of the cotton was afterwards received by the defendant, and consigned to the intervenors. '
They being creditors of both, the defendant and Dulany & Turnbull, as endorsers and drawers of the draft on Lambeth & Thompson, claim the cotton as the property of the drawers, and afterwards as that of the defendant, the endorser. 1
It appears to us, the district judge did not err. The cotton was clearly the property of the defendant, not of Dulany & Turnbull. 1 he intervenors were his consignees ; the cotton was still on board of'the boat when attached, and they had made no advances thereon, and, therefore, could not.claim any privilege under the Louisiana Code, article 3214. The property of the cotton was still in the defendant. He could have validly disposed of it by sale, before it was attached; even if he had sold it to the intervenors it could have been *380attached by any of his creditors before delivery. In the case of Durnford vs. Brooks, syndic, 3 Martin, 222, this court held, that “delivery only, in a contract of sale, transfers property; so in dallen en paiement.” A delegation of the proceeds of the cotton for the discharge of a debt, cannot place the inter-venors in a better situation than an actual purchaser, accompanied by payment of the price as a dallen en paiement, neither of which can avail against an attaching creditor, when there has been no delivery.
But where A consi gnsproperty to B, to sell and pay C, and C accepts the delegation, the consignor can make no other disposition of it.
The possession of the master of the boat or vessel, is that oftheconsignor $ and when the consignee has made no advance on the property, and having neither possession, nor a privilege under the code, the attaching creditor will take it in preference.
In the case of Armor vs. Cockburn, on which the interve-nors rely, the possession of the goods had passed from Cock-burn, the debtor, to Mason, who had undertaken to sell and pay the proceeds of them to Banks, Miller & Kincaid ; Cock-burn, the former owner of the cotton, could not have compelled Mason to make any disposition of the cotton to the injury of Banks, Miller & Kincaid, who had accepted Mason’s promise to pay the proceeds to them, and had the right to compel him to perform his promise. In the present case, the defendant was still the owner of the cotton. The possession of the master of the boat was that of the defendant, the consignor; the intervenors, the consignees, have no privilege on the cotton, because they had made no advances thereon ; the intervenors having neither possession nor privilege, the plaintiff had a right to attach.
It is, therefore, ordered, adjudged and dpcreed, that the judgment of the District Court be affirmed, with costs.